DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Continued Examination Un-der37CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.

          Allowable Subject Matter
3.          Claims 1, 4, 6-8, 11-14 are allowed.                                                                   

4.    The following is an examiner's statement of reasons for allowance:
5.    Regarding claims 1, 4, 6-8, 11-14, the prior art failed to disclose or reasonably suggest at least one power device, disposed on the first substrate and being in physical and electrical contact with the first substrate; a second substrate, disposed under the first substrate, wherein a material of the second substrate is consisted of aluminum, or an aluminum alloy compound thereof, a heat capacity of the second substrate is greater than a heat capacity of the first substrate, and a volume of the second substrate is greater than a volume of the first substrate, the first substrate and the second substrate are homogeneous materials; and a package, encapsulating the first substrate, the second substrate, and the power device, wherein a part of the first substrate and a part of the second substrate are exposed from the package.

6.    The closest prior arts are HISAZATO et al., US 2014/0284797 A1, and HONG et al., US 2015/0085454 (previously cited). However, none of the reference teaches or suggests the claimed invention, for instance "at least one power device, disposed on the first substrate and being in physical and electrical contact with the first substrate; a second substrate, disposed under the first substrate, wherein a material of the second substrate is consisted of aluminum, or an aluminum alloy compound thereof”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899